DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Response to Amendment
	In response to Applicant’s Amendment filed on 09/28/2022, claims 1, 9, and 17 have been amended per the Applicant’s request. Claims 1-24 are currently pending in the application.

Response to Arguments
Applicant’s arguments from the last paragraph on page 7 through the second paragraph on page 10 of the REMARKS regarding the rejection of claims 1, 3-6, 9, 13-14, 17, and 19-22 under 35 U.S.C. as being anticipated by Muthiah et al. (U.S. Patent No. 9,489,423 B1; hereinafter “Muthiah”); the rejection of claims 2, 7, 10, 15, 18, and 23 under 35 U.S.C. 103 as being unpatentable over Muthiah et al. (U.S. Patent No. 9,489,423 B1; hereinafter “Muthiah”) in view of Susairaj et al. (U.S. PGPUB No. 2015/0370641 A1; hereinafter “Susairaj”); and the rejection of claims 8, 16, and 24 under 35 U.S.C. 103 as being unpatentable over Muthiah in view of Gerard et al. (U.S. Patent No. 6,209,128 B1; hereinafter “Gerard”) in view of the Applicant’s amendments have been fully considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.
	Applicant’s arguments in the last two paragraphs on page 10 of the REMARKS regarding the qualification of U.S. PGPUB No. 2016/032338 to ISHERWOOD et al. (hereinafter “ISHERWOOD”) as prior art has been considered but they are not persuasive. Specifically, Applicant argues in the last paragraph on page 10 that “[t]he pending application claims the benefit of U.S. Provisional Application No.
61/941,986, filed February 19, 2014. ISHERWOOD was filed May 30, 2014. Therefore, ISHERWOOD is disqualified as prior art because the effective filing date of the pending
application is before the filing date of SHERWOOD.” The Examiner respectfully disagree. The pending application is a continuation of U.S. Patent Application Serial No. 16/814,443 filed on March 10, 2020, which is a continuation of U.S. Patent Application Serial No. 16/741,693 filed on January 13, 2020, which is a continuation of U.S. Patent Application Serial No. 15/171,859 filed on June 2, 2016, which is a continuation-in-part of U.S. Patent Application Serial No. 14/518,884 filed on October 20, 2014, which claims the benefit of U.S. Provisional Application Serial No. 61/941,986 filed February 19, 2014 (emphasis added). The Examine couldn’t find any support for the newly amended limitations “wherein the logical grouping comprises one or more table structures” in the disclosure of the U.S. Provisional Application Serial No. 61/941,986 filed on February 19, 2014, or even in the disclosure of U.S. Patent Application Serial No. 14/518,884 filed on October 20, 2014. Therefore, the earliest priority claim to an earlier-filed for the pending application regarding the above limitations is determined based on the U.S. Patent Application Serial No. 15/171,859 filed on June 2, 2016. Since ISHERWOOD was filed on May 30, 2014, it is qualified as prior art for the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9, 13-14, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah et al. (U.S. Patent No. 9,489,423 B1, hereinafter “Muthiah”) in view of ISHERWOOD et al. (U.S. PGPUB No. 2016/0321338 A1, hereinafter “ISHERWOOD”).

Regarding claim 1, Muthiah teaches a system comprising: 
a memory to store an original catalog object associated with a dataset, and one or more processors, operatively coupled to the memory (Muthiah Fig. 6, i.e., a production database stored in memory of a server, the production database comprises at least a schema of a plurality of objects (i.e., catalog object)), the one or more processors to:
create a duplicate catalog object of the original catalog object by copying metadata associated with the dataset without copying the dataset (Muthiah Col 5, Ln 40-43, “The shadow database 136 is configured to provide a representation of the production database 120, but may omit the data 124, For example, the shadow database 136 may duplicate the tables 122 and metadata 126 of the production database 120”, note that the shadow database may duplicate only the metadata of the production database).
Muthiah fails to explicitly teach the copying metadata does not include logical grouping of the dataset, wherein the logical grouping comprises one or more table structures. However, in the same field of endeavor, ISHERWOOD teaches the copying metadata does not include logical grouping of the dataset, wherein the logical grouping comprises one or more table structures (ISHERWOOD ¶0005, metadata of an object is sent to another system (copied), which is used to access the data event though the content data associated with the metadata has yet to be transferred; ¶0093 and Fig. 9, note that metadata sent to another system could be customized (e.g., by not including logical grouping such as table structures)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah by incorporating the teachings of ISHERWOOD. The motivation would be to perform collision processing to determine if an object already exists in the target system. The winning object is made visible for access on the target storage system regardless of whether the associated data content has been transferred to the target system (ISHERWOOD Abstract).
Muthiah as modified by ISHERWOOD also teaches determine, based on the metadata, whether the dataset needs to be accessed without accessing the dataset (Muthiah Col 6, Ln 14-22, i.e., the query data uses the duplicated metadata in the shadow database to determine whether the dataset needs to be accessed); and 
access, based on the duplicate catalog object, the dataset associated with the original catalog object responsive to determining that the dataset needs to be accessed (Muthiah Col 6, Ln 22-26).

As to claim 3, Muthiah as modified by ISHERWOOD also teaches the system of claim 1, wherein the duplicate catalog object comprises a duplicate hierarchy of one or more generations of children (Muthiah Fig. 7, block 706, i.e., duplicate database schema).

As to claim 4, Muthiah as modified by ISHERWOOD also teaches the system of claim 3, wherein to copy the metadata the one or more processors are further to copy an inventory of the dataset (Muthiah Col. 6, Ln 17-19, “the shadow database 136 may duplicate the tables 122, the metadata 126, and so forth while omitting the data 124”).

As to claim 5, Muthiah as modified by ISHERWOOD also teaches the system of claim 3, wherein to copy the metadata the one or more processors are further to copy information regarding the dataset that enables identification of the dataset without requiring access to the dataset  (Muthiah Col. 4, Ln 13-15, note also that metadata provides information about the two or more tables 122). 

As to claim 6, Muthiah as modified by ISHERWOOD also teaches the system of claim 1, wherein to identify the original catalog object in a database the one or more processors are to identify the logical grouping of data in the database (Muthiah Col 2, Ln 34-35, “copies are made of the table structures of a relational database”, note that table structure is logical grouping of data).

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.    

Claim 11 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

	Claim 12 recites the limitations substantially similar to those of claim 4 and similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 5 and similarly rejected.

Claim 14 recites the limitations substantially similar to those of claim 6 and similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.    

Claim 19 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

	Claim 20 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 21 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 22 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claims 2, 7, 10, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah in view of ISHERWOOD, and further in view of Susairaj et al. (U.S. PGPUB No. 2015/0370641 A1; hereinafter “Susairaj”).

As to claim 2, Muthiah as modified by ISHERWOOD also teaches the system of claim 1, wherein the dataset is stored in files (Muthiah Col 3, Ln 66-67, relational database stores data in files), and wherein the one or more processors are further to:
execute data access requests directed to the dataset stored in the files by reading the duplicate catalog object of the original catalog object when the dataset is being recreated (Muthiah Fig. 7, block 710, i.e., an execution plan is generated based on reading the duplicate catalog object, and data access accordingly (Col 6, Ln 59 to Col 7 Ln 4)).
Muthiah as modified by ISHERWOOD fails to explicitly teach add additional files to either original catalog object or the duplicate catalog object of the original catalog object independently of another. However, in the same field of endeavor, Susairaj teaches add additional files to either original catalog object or the duplicate catalog object of the original catalog object independently of another (Susairaj ¶0051, “As the files in the source database and/or target database are modified, the data blocks are updated according to the COW or ROW approach, and the files begin to diverge (e.g., point to different data blocks)”, the Examiner interprets the target database as the shadow database as taught by Muthiah, note that the data files are added based on modification to either the source and target databases independent of another). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah and ISHERWOOD by incorporating the teachings of Susairaj. The motivation would be to share the same the same storage blocks between the source and the copy databases until those blocks are modified. Such approach may drastically reduce space usage in comparison to a full backup (Susairaj ¶0004).

As to claim 7, Muthiah as modified by ISHERWOOD also teaches the system of claim 1 but fails to explicitly teach wherein to modify the dataset associated with the original catalog object the one or more processors are to modify such that modified data is not visible to the duplicate catalog object of the original catalog object. However, in the same field of endeavor, Susairaj teaches to modify the dataset associated with the original catalog object the one or more processors are to modify such that modified data is not visible to the duplicate catalog object of the original catalog object. (Susairaj ¶0051, “As the files in the source database and/or target database are modified, the data blocks are updated according to the COW or ROW approach, and the files begin to diverge (e.g., point to different data blocks)”, note that the source and/or target databases are modified using their respective schema such that modified data points to different data blocks (i.e., not visible to the other database)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah and ISHERWOOD by incorporating the teachings of Susairaj. The motivation would be to share the same the same storage blocks between the source and the copy databases until those blocks are modified. Such approach may drastically reduce space usage in comparison to a full backup (Susairaj ¶0004).

Claim 10 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 23 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah in view of ISHERWOOD, and further in view of Gerard et al. (U.S. Patent No. 6,209,128 B1; hereinafter “Gerard”).

As to claim 8, Muthiah as modified by ISHERWOOD teaches the system of claim 1 but fails to explicitly teach the one or more processors further to delete the duplicate catalog object of the original catalog object following completion of the modification of the dataset associated with the original catalog object. However, in the same field of endeavor, Gerard teaches the one or more processors further to delete the duplicate catalog object of the original catalog object following completion of the modification of the dataset associated with the original catalog object (Gerard Col. 8, lines 2-5, note that when the dataset associated with the duplicate catalog object is modified, the duplicate catalog object (e.g., metadata) is also modified and thus the original duplicate catalog object could be deleted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah and ISHERWOOD by incorporating the teachings of Gerard. The motivation would be to provide various options of implementing preferred versioning method for data objects versioning (Gerard Col. 7, line 65-67).

Claim 16 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 24 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157